EXAMINER’S AMENDMENT & NOTICE OF ALLOWANCE
This action is responsive to a response filed by the Applicant dated 01/19/2022. The instant application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 14/151,803 and 13/413,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed to a system for TCP SYN cookie validation at a host server. Each independent claim identifies the uniquely distinct feature. The closest prior art of record, Fontes et al. U.S. Pub. No. 2003/0135625, hereinafter “Fontes”, and Govindarajan et al. U.S. Patent No. 7,254,133, hereinafter “Govindarajan”, do not teach, separately or together, the limitations of: A system for TCP SYN cookie validation at a host server, (102), the system comprising: a transition cookie generator hardware configured to generate a transition cookie using a transition cookie secret key, the transition cookie comprising a time value representing the actual time, wherein the transition cookie generator hardware generates the transition cookie secret key based on data obtained from the received session SYN packet, wherein the transition cookie generator hardware generates the transition cookie secret key by:  (ii) performing an unsigned binary addition on the encrypted data element of the transition cookie generator hardware and a sequence number of a TCP header in the session SYN packet to obtain a result; and a transition cookie validator hardware configured to determine whether the candidate transition cookie in the received session ACK packet comprises a time value representing a time within a predetermined time interval from the time the session ACK packet is received, wherein Page 2 of 11Appl. No. 16/235,249the transition cookie validator hardware generates a candidate transition cookie secret key based on data obtained from the received session ACK packet, as taught in claim 11;
a host, (server 102), for validation a TCP SYN cookie, comprising: generate a transition cookie using a transition cookie secret key, the transition cookie comprising a time value representing the actual time, the transition cookie secret Page 4 of 11Appl. No. 16/235,249key being generated based on data obtained from the session SYN packet, the transition cookie secret key being generated by: (ii) performing an unsigned binary addition on the encrypted data element and a sequence number of a TCP header in the session SYN packet to obtain a result; and determine whether the candidate transition cookie in the received session ACK packet comprises a time value representing a time within a predetermined time interval from the time the session ACK packet is received, wherein the processor generates a candidate transition cookie secret key based on data obtained from the received session ACK packet, as taught in claim 22; and 
a non-transitory computer-readable medium storing instructions that, when executed, cause a computing device, (host server 102), to perform a method for validating a TCP SYN cookie, the method comprising: Page 6 of 11Appl. No. 16/235,249generating a transition cookie using a transition cookie secret key, the transition cookie comprising a time value representing the actual time, the transition cookie secret key being generated based on data obtained from the session SYN packet, the transition cookie secret key being generated by: (ii) performing an unsigned binary addition on the encrypted data element and a sequence number of a TCP header in the session SYN packet to obtain a result; and determining whether the candidate transition cookie in the received session ACK packet comprises a time value representing a time within a predetermined time interval from the time the session ACK packet is received, wherein a candidate transition cookie secret key is generated based on data obtained from the received session ACK packet, as taught in claim 31.
The prior art of Fontes teaches, as interpreted by the Examiner, determining that the received third session packet is valid if the candidate transition cookie in the third session packet comprises a time value, and a predetermined time interval, (e.g., Figure 2, "Date/Time”, ¶¶ 0035, 0040 - 0041, It is seen in figure 2 that the blended SYN cookie has a date and time field that is used when generated. The blended SYN cookie is present in the ACK packet as discussed above. As seen in paragraphs 0040 - 0041, the new hash can be computed twice, "once based upon the current time, and once based upon the current time less a fixed delay, for example one minute." “If either of the new hashes match the extracted hash, the modified TCP communications process can conclude that the TCP connection request is legitimate.”). It is further seen in Fontes that a blended SYN cookie 310 is made from data extracted from the SYN request. Furthermore, a hash 204 can be included in the construction of the blended SYN cookie, which is also based on the SYN request. The hash can be interpreted as the transition cookie secret key, (e.g., ¶¶ 0034 - 0037, 0042 - 0044). 
Govindarajan teaches the prevention of denial of service attacks (DOS attaches). Govindarajan teaches once the client sends it’s ACK, the intermediary can decode the data within the client's acknowledgement number to recover the connection data encoded within the corresponding SYN/ACK message originally sent by the intermediary to the client.  The intermediary uses this recovered information to verify the message is a response to the 
As can be seen, the prior art does not teach the underlined claimed limitations of the host server 102 generating steps as discussed above and miss key point that are taught in the claim.
Claims 11 – 31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992

/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:  /Roland Foster/, Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992